                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF GEORGIA
                                    BRUNSWICK DIVISION

HELEN SUZANNE DEAL,                         )
                                            )
        Plaintiff,                          )
                                            )       Civil Action File
v.                                          )       No. 2:18-cv-00069-RSB-JEG
                                            )
MEDICAL DEPOT, INC. d/b/a                   )
DRIVE DEVILBISS                             )
HEALTHCARE, HL                              )
CORPORATION, (USA), INC., and               )
XYZ Corporations 1-3,                       )
                                            )
        Defendants.                         )

                             ORDER DISMISSING DEFENDANT
                           MEDICAL DEPOT, INC. WITH PREJUDICE

        Plaintiff’s Consent Motion to Dismiss Defendant Medical Depot, Inc. (“MDI”) With

Prejudice is GRANTED. All claims against MDI are dismissed with prejudice and MDI is

dismissed as a party to this lawsuit. The parties agree that Defendant HL Corporation may reserve

the right to argue the negligence or fault of MDI pursuant to O.C.G.A. 51-12-33(d)(1).

        SO ORDERED, this 1st day of August, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
Order prepared by:

William D. Newcomb
Georgia Bar No. 148484
wnewcomb@carlockcopeland.com
Carlock, Copeland & Stair, LLP
191 Peachtree Street NE, Suite 3600
Atlanta, Georgia 30303
(404) 522-8220
Attorney for Medical Depot, Inc.
